Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 Claim(s) 1, 3, 11-12, 15-17, 21-22, 25 and 27-29  of patent # 10,430,085 contain(s) every element of claim(s) 1-3, 6-11, 14, and 17-20 of the instant application and as such anticipate(s) claim(s) 1-3, 6-11, 14, and 17-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 17 and 19 , as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticiated by Zheng et al (9,158,672).
As per claim 1, Zheng et al disclose a method, comprising:
performing a wear-leveling operation (col. 3, line 25) by:
determining, by a controller, that a first managed unit is located a particular distance from a second managed unit, wherein the particular distance indicates a number of managed units between two managed units (col. 3, lines 25-51);
executing, by the controller, an operation by writing data from the first managed unit to the second managed (col. 3, lines 25-51).  (See also col. 10 line 56 to col. 11, line 13). 

As per claim 17, Zheng et al disclose a method, comprising:
performing a wear-leveling operation by:
executing, by a controller, an operation, in response to identifying a first managed unit indicated by a write cursor, by writing data from the first managed unit to a second managed unit in a free state (Fig. 4, paras. [0030] and [0053]-[0054], data block d0 is copied from physical data block p0 to reserved physical data blocl p5, p0 is regarded as free space);
updating, by the controller, a location of the write cursor to the second managed unit in response to determining that the second managed unit is located at a particular distance from the first managed unit (Fig. 4, paras. [0042] and [0054]-[0062], the labels of registers are tracked or updated, start position following each wear leveling, iteration involves a different distance in physical space).

As per claim 19, Zheng et al further comprising determining the particular distance prior to performing the wear-leveling operation (col. 3, lines 25-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-16, 18 and 20 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (9,158,672) and Okada et al (US 2014/0129758).
As per claims 8 and 20, Zheng et al disclose an apparatus, comprising:
a number of memory arrays including a first managed unit and a second managed unit (col. 3, lines 25-51); and
a controller coupled to the number of memory arrays and configured to: 
sequentially search a second managed unit that is located a particular distance from the first managed unit (col. 3, lines 25-51);
execute, in response to determining that the second managed unit is located the particular distance from the first managed unit, an operation by writing data from the second 
Zheng et al do not specifically disclose identify the first managed unit is in a free state.  
However, Okada et al disclose identify the first managed unit is in a free state (para. [0048]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Zheng et al with the identify the first managed unit is in a free state as taught by Okada et al in the teaching of Zheng et al in order for responding to identifying that the first managed unit is in a free state, sequentially search a second managed unit that is located a particular distance from the first managed unit so that wear leveling operation in view of state information on sectors can be performed.

As per claims 9 and 13, the teaching of Zheng et al have been discussed above.  They do not specifically disclose wherein the controller is configured to prevent the data being written from the second managed unit to the first managed unit unless the second managed unit is determined, prior to the execution of the operation, to be in a valid state.
However, Okada et al disclose the controller is configured to prevent the data being written from the second managed unit to the first managed unit unless the second managed unit is determined, prior to the execution of the operation, to be in a valid state (para. [0048], At 830, a state associated with the swap sector is determined.  At 840, a check is made as to whether the state is VALID.  If yes, then, at 850, the contents of the swap sector to the target sector.  If no, then, at 880, the swap sector is erased).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, based on the teaching of Okada et al, a person of skilled in the art would motivate to set the controller is configured to prevent the data being written from the second managed unit to the first managed unit unless the second managed unit 

As per claim 12, the teaching of Zheng et al have been discussed above.  They do not specifically disclose performing another wear-leveling operation by:
checking a state of a third managed unit that is located at the particular distance from the first managed unit; and
in response to the third managed unit being in a valid state, executing another operation by writing data from the third managed unit to the first managed unit.
However, Okada et al disclose checking a state of a third managed unit that is located at the particular distance from the first managed unit; and
in response to the third managed unit being in a valid state, executing another operation by writing data from the third managed unit to the first managed unit (para. [0048], At 830, a state associated with the swap sector is determined.  At 840, a check is made as to whether the state is VALID.  If yes, then, at 850, the contents of the swap sector to the target sector.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, based on the teaching of Okada et al, a person of skilled in the art would motivate to check a state of a third managed unit that is located at the particular distance from the first managed unit; and
in response to the third managed unit being in a valid state, executing another operation by writing data from the third managed unit to the first managed unit.  Doing so the system can tracks the movement of data and uses stored parameters to quickly locate the correct physical section that currently stores the desired data.



As per claims 15-16, the teaching of Zheng et al and Okada et al have been discussed above.  Zheng et al further disclose wherein the controller is configured to sequentially assign each of a plurality of managed units of the number of memory arrays a corresponding index (col. 9, lines49-63).

	As per claims 2 and 11, the teaching of Zheng et al have been discussed above.  Zheng et al do not specifically disclose placing, by the controller, the second managed unit in a valid state subsequent to executing the operation.  However, Okada et al disclose placing, by the controller, the second managed unit in a valid state subsequent to executing the operation (para. [0008] and [0048], the swap sector are updated, in an example, the state of the target state can be updated to VALID).  Therefore, it would have been obvious to a person of ordinary skill the art, before the effective filling date of the claimed invention, to implement the teaching of Zheng et al with the placing the second managed unit in a valid state as taught by Okada et al in the teaching of Zheng et al so that the second managed unit can be place in a valid state subsequent to executing the operation.  The advantage of the invention is to reduce write amplification and to increase power failure tolerance during wear leveling processes.

As per claims 3, 10 and 18, Okada et al further comprising placing, by the controller, the first managed unit in a free state subsequent to executing the operation (para. [0048], the state of the swap sector can be changed to FREE).



As per claim 5, Zheng et al do not specifically disclose not performing a memory operation on the first managed unit at least until a next wear-leveling operation.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to stop performing a memory operation on the first managed unit at least until a next wear-leveling operation.  
This is because Zheng et al disclose that the system of Fig. 1 performs two basic operation, periodic wear leveling and run-time data operations, i.e., in one implementation, wear leveling can be performed based on data access, and in a second implementation, wear leveling can be performed as part of a periodic refresh operation (see, e.g., Fig. 13).
To implement wear leveling, logic 121 periodically moves or copies a block of data from a “donor” memory section in active memory space 115 to a recipient section in substitute memory space 117 to manage the performance of wear leveling and tracking resultant changes in memory organization.  (See col. 5, lines 24-67 to col. 6, lines 1-12).
Claims 6-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (9,158,672) as applied to claims 1 and above, and further in view of Okada et al (US 2014/0129758).

checking a state of a third managed unit that is located at the particular distance from the first managed unit; and
in response to the third managed unit being in a valid state, executing another operation by writing data from the third managed unit to the first managed unit.
However, Okada et al disclose checking a state of a third managed unit that is located at the particular distance from the first managed unit; and
in response to the third managed unit being in a valid state, executing another operation by writing data from the third managed unit to the first managed unit (para. [0048], At 830, a state associated with the swap sector is determined.  At 840, a check is made as to whether the state is VALID.  If yes, then, at 850, the contents of the swap sector to the target sector.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, based on the teaching of Okada et al, a person of skilled in the art would motivate to check a state of a third managed unit that is located at the particular distance from the first managed unit; and
in response to the third managed unit being in a valid state, executing another operation by writing data from the third managed unit to the first managed unit.  Doing so the system can tracks the movement of data and uses stored parameters to quickly locate the correct physical section that currently stores the desired data.

As per claim 7, the teaching of Zheng et al and Okada et al have been discussed above.  Okada et al further comprising:
performing, in response to the third managed unit being in an invalid state, a clean operation on the third managed unit without executing the another operation (para. [0048], At 

		    	     References Cited by Examiner
2010/0281202 (Abali et al), disclose performing wear-leveling and bad block management of limited lifetime memory devices.
10,585,597 (Fackenthal et al), disclose a portion of a memory array may be selected to be wear leveled based on how often the portion is or is to be accessed.  The portion may be wear leveled.
10, 445,255 (Gunnam). Discloses systems and methods for wear leveling in non-volatile memories.  One such system includes a first non-volatile memory configured to store information from a host, a second non-volatile memory storing a plurality of cumulative control states, each indicative of a state of random mappings between physical block addresses (PBSs) and logical block addresses (LBAs) of the first non-volatile memory, and a plurality of control states, an access network configured to translate LBAs to PBAs based on the plurality of cumulative control states, a background swap schedulaer configured to swap PBAs assigned to LBAs based on the plurality of control states.
9,489,276 (Tressler et al), disclose a method, system and computer program product are provided for implementing enhanced wear leveling in a stack of flash memory chips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111